DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 12-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1).
As to claim 1, BICKFORD teaches a fastener (Figure 1, Item 100) comprising: an elongated body having a first end and a second end opposite the first end (Figure 1 shows a core bolt shank (158) that extends from a first end to a second, opposite, end.); a head having a first surface and a second surface opposite the first surface (Figure 1 teaches the head (152) has a first  surface (bottom-most surface in the figure where the bolt is displayed head down) and a second surface (154) opposite the first surface.), wherein the first end of the elongated body is coupled to the second surface of the head (Figure 1 shows the core bolt (100) is of one piece construction, such that the elongated body (shank, 158) is attached to the second surface (154) of the head (152).), and wherein a diameter of the head is greater than a diameter of the elongated body (figure 1 shows the diameter of the head (152) is greater than the shank (158).); a sleeve positioned over the elongated body extending from the second end of the elongated body to the first end of the elongated body and extending from the first end of the elongated body over the second surface of the head and up to the first surface of the head. (Figure 3 shows the sleeve (104) that covers the bolt (100).  Figures 5 and 6 show the bolt (100) and sleeve (104) assembled, where the bolt is completed encapsulated by the sleeve.)
BICKFORD does not explicitly disclose a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head.
However, LIEBSCHER teaches a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head. (Figure 2 of LIEBSCHER teaches a textured washer (14) that is placed adjacent to the second surface of the head of a bolt.  This is a teaching of providing textured elements surrounding the head of a bolt in the form of a “sleeve”.)
One of ordinary skill would have been motivated to combine the textured elements around the head of the fastener from LIEBSCHER to the sleeved fastener structure of BICKFORD in order to provide the fastener head area of the sleeve with better malleability and improve electrical contact between the fastener and surrounding structure. (LIEBSCHER ¶0019)  Both the washer (See ¶0019) from LIEBSCHER and the sleeve from BICKFORD (See ¶0050) teach the sleeve structures are made from metal, and BICKFORD teaches that the fastener is used with airframes (¶0002 and ¶0080-0081) such that the improved electrical contact for lightning strike protection would be advantageous. (LIEBSCHER ¶0005 teaches various dangers from poor electrical contact between the fastener and parts of the structure.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the textured elements around the 

As to claim 12, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein at least a portion of the elongated body includes a plurality of threads defined by a plurality of crests and a plurality of roots. (BICKFORD, Figure 1 teaches the fastener (100) has threads (160).)

As to claim 13, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the second surface of the head tapers from the first surface of the head to the first end of the elongated body. (BICKFORD, Figure 1 teaches the fastener head (152) tapers from the first surface of the head to the first end of the elongated body (158).  This claim language is interpreted as there being a taper between the two locations, but not specifically limiting the start, finish, or degree of the taper.)

As to claim 14, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the fastener comprises a one-sided fastener. (BICKFORD, ¶0001 teaches the fastener is a blind fastener.)

As to claim 15, BICKFORD teaches a method of manufacturing (Although this is a method of manufacturing, the claim is written as forming the product of claim 1, without any specific manufacturing steps.) a fastener (Figure 1, Item 100), the method comprising: forming an elongated body having a first end and a second end opposite the first end (Figure 1 shows a core bolt shank (158) that extends from a first end to a second, opposite, end.); forming a head having a first surface and a second surface opposite the first surface (Figure 1 teaches the head (152) has a first  surface (bottom-most surface in the figure where the bolt is displayed head down) and a second surface (154) opposite the first surface.), wherein the first end of the elongated body is coupled to the second surface of the head Figure 1 shows the core bolt (100) is of one piece construction, such that the elongated body (shank, 158) is attached to the second surface (154) of the head (152).), and wherein a diameter of the head is greater than a diameter of the elongated body figure 1 shows the diameter of the head (152) is greater than the shank (158).); forming a sleeve positioned over the elongated body extending from the second end of the elongated body to the first end of the elongated body and extending from the first end of the elongated body over and the second surface of the head and up to the first surface of the head. (Figure 3 shows the sleeve (104) that covers the bolt (100).  Figures 5 and 6 show the bolt (100) and sleeve (104) assembled, where the bolt is completed encapsulated by the sleeve.)
BICKFORD does not explicitly disclose forming a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the second surface of the head.
However, LIEBSCHER teaches forming a plurality of textured elements positioned on an exterior surface of the sleeve only along a portion of the sleeve adjacent the  (Figure 2 of LIEBSCHER teaches a textured washer (14) that is placed adjacent to the second surface of the head of a bolt.  This is a teaching of providing textured elements surrounding the head of a bolt in the form of a “sleeve”.)
One of ordinary skill would have been motivated to combine the textured elements around the head of the fastener from LIEBSCHER to the sleeved fastener structure of BICKFORD in order to provide the fastener head area of the sleeve with better malleability and improve electrical contact between the fastener and surrounding structure. (LIEBSCHER ¶0019)  Both the washer (See ¶0019) from LIEBSCHER and the sleeve from BICKFORD (See ¶0050) teach the sleeve structures are made from metal, and BICKFORD teaches that the fastener is used with airframes (¶0002 and ¶0080-0081) such that the improved electrical contact for lightning strike protection would be advantageous. (LIEBSCHER ¶0005 teaches various dangers from poor electrical contact between the fastener and parts of the structure.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the textured elements around the head of the fastener from LIEBSCHER to the sleeved fastener structure of BICKFORD because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 22, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the sleeve includes a threaded locking feature to interact with the plurality of (BICKFORD, Figure 3 shows internal sleeve threads (116) that interact with the threads (160) of the fastener.)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of UMHOLTZ (US 933865).
As to claim 2, BICKFORD in view of LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (See LIEBSCHER, ¶0010 and ¶0019)
BICKFORD in view of LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a straight line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, UMHOLTZ teaches a fastener where the second surface of the head has textured elements, and the plurality of textured elements comprise a straight line pattern. (Figures 1-3 teach ridge elements (annular flat faces (4)) that form a textured surface on the second surface of the head (3) of the fastener (1).)
One of ordinary skill would have been motivated to apply the known straight line pattern technique of UMHOLTZ to the textured element sleeve structure of BICKFORD in view of LIEBSCHER in order to prevent the sleeve from being countersunk when inserting the fastener.  UMHOLTZ (Lines 35-40) states that the ridges afford a great amount of resistance to countersinking.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the apply the known straight line 

As to claim 7, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0010 or ¶0019)
BICKFORD in view of LIEBSCHER does not explicitly disclose that the textured elements are parallel to one another.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, UMHOLTZ teaches a fastener where the second surface of the head has textured elements, and the plurality of textured elements comprise a straight line pattern that are parallel to one another. (Figures 1-3 teach ridge elements (annular flat faces (4)) that form a textured surface on the second surface of the head (3) of the fastener (1).)
One of ordinary skill would have been motivated to apply the known straight line pattern technique of UMHOLTZ to the textured element sleeve structure of BICKFORD in view of LIEBSCHER in order to prevent the washer from being countersunk when inserting the fastener.  UMHOLTZ (Lines 35-40) states that the ridges afford a great amount of resistance to countersinking.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the apply the known straight line .

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of AVELLON (US 20130011217 A1). 
As to claim 3, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0010)
BICKFORD in view of LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a diagonal line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, AVELLON teaches a fastener where the second surface of the head comprises textured elements that comprise a diagonal line pattern. (Figures 4a-4b teach the use of diagonal ridges (47) on the second face of the head (43) of the fastener (40), similar to the washer location in LIEBSCHER.)
One of ordinary skill would have been motivated to apply the known diagonal textured elements of AVELLON to the sleeve texture element structure of BICKFORD in view of LIEBSCHER in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  This 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known diagonal textured elements of AVELLON to the sleeve texture element structure of BICKFORD in view of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 8, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0010)
BICKFORD in view of LIEBSCHER does not explicitly disclose the structure of the textured elements, including wherein the plurality of textured elements comprise a plurality of grooves recessed in the exterior surface of the sleeve.
However, AVELLON teaches textured elements on the second face of a head of a fastener wherein plurality of textured elements comprise a plurality of grooves recessed in the exterior surface of the sleeve. (Figure 6 teaches ridges (67) that correspond to ridges (74) of the die that are formed in the second face of the head (63) of a fastener.  The process of pressing using the ridges (74) of the die results in the material of the second surface being pressed to form recesses in the exterior surface of the head.)
AVELLON (¶0027), BICKFORD (¶0050) and LIEBSCHER (¶0009) teach the workpieces are made from metal, thus Examiner is interpreting the forming process of AVELLON being capable of working with the sleeve of BICKFORD in view of LIEBSCHER.
One of ordinary skill would have been motivated to apply the known recesses grooves technique of AVELLON to the textured element forming method of LIEBSCHER in order to in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  This resistance to movement can be applied to the sleeve texture elements of BICKFORD in view of LIEBSCHER to hold the sleeve in place during tightening of the fastener of BICKFORD in view of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recesses grooves technique of AVELLON to the textured element forming method of BICKFORD in view of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, BICKFORD in view of LIEBSCHER and AVELLON teaches the fastener of claim 8, wherein a depth of each of the plurality of grooves ranges from about 0.0005 inches to about 0.02 inches. (AVELLON, ¶0028 teaches the depth is about 0.02 inches or 0.01 inches to 0.015 inches.  The depth of the ridges (74) of the die (72) is stated as being transferred to the ridges (67) in the workpiece.)

As to claim 10, BICKFORD in view of LIEBSCHER teaches the fastener of claim 1, wherein the sleeve has textured elements. (See LIEBSCHER ¶0010)
BICKFORD in view of LIEBSCHER does not explicitly disclose the structure of the textured elements, including wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the exterior surface of the sleeve.
However, AVELLON teaches textured elements on the second face of a head of a fastener wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the exterior surface of the sleeve. (Figures 3-5 teach various embodiments where the ridges (37, 47, 57) are formed as protrusions extending outward from the exterior surface of the bottom face of the head (33, 43, 53).)
One of ordinary skill would have been motivated to apply the known exterior protrusions technique of AVELLON to the textured element forming method of BICKFORD in view of LIEBSCHER in order to in order to resist shear forces and maximize friction and torsional resistance and also prevent lateral movement in all directions. (AVELLON ¶0019).  This resistance to movement can be applied to the washer texture elements of BICKFORD in view of LIEBSCHER to hold the sleeve in place during tightening of the fastener of BICKFORD in view of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known exterior protrusions technique of AVELLON to the textured element forming method of BICKFORD in view of LIEBSCHER because it has been held to be prima facie obvious to apply a known 

As to claim 11, BICKFORD in view of LIEBSCHER and AVELLON teaches the fastener of claim 10, wherein a height of each of the plurality of protrusions ranges from about 0.0005 inches to about 0.02 inches. (AVELLON, ¶0022 and 0024 teach that the embodiments of Figures 3 and 4 have ridges (37, 47) that have heights of 0.01 inches to 0.015 inches.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of SCHULTE (US 2120577).
As to claim 4, BICKFORD in view of LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (See LIEBSCHER, ¶0010)
BICKFORD in view of LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a sinusoidal line pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, SCHULTE teaches a sleeve for a fastener that has textured elements that comprise a sinusoidal line pattern. (Figure 6 teaches the flutes (2) on the exterior of the sleeve (1) that cooperates with the headed fastener (3).  These flutes have a wavy (or sinusoidal) pattern around the sleeve.)
One of ordinary skill in the art would have been motivated to apply the known sinusoidal shape technique of SCHULTE to the textured element structure of BICKFORD in view of LIEBSCHER in order to provide an edge surface that will roll over after insertion and provide more surface contact (SCHULTE Page 2, Left Column, Lines 30-35) to provide the electrical contact between the fastener and the structure that LIEBSCHER desires. (¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known sinusoidal shape technique of SCHULTE to the textured element structure of BICKFORD in view of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 1, in view of WHITLOCK (US 20150337885 A1).
As to claim 5, BICKFORD in view of LIEBSCHER teaches the method of claim 1, wherein the sleeve has a textured surface. (See LIEBSCHER, ¶0010)
BICKFORD in view of LIEBSCHER does not explicitly disclose that the plurality of textured elements comprise a waffle pattern.  LIEBSCHER does not elaborate on the structure of the textured elements.
However, WHITLOCK teaches a fastener that includes a plurality of textured elements comprising a waffle pattern. (Figure 3 teaches a fastener (10) that has a shank (12) that uses a waffle pattern (knurling).  This knurling is interpreted as a waffle pattern based on applicant’s Figure 2D showing spaced square-like sections as a waffle pattern.)
One of ordinary skill in the art would have been motivated to apply the known waffle shaped protrusions/textured elements of WHITLOCK to the textured element structure of BICKFORD in view of LIEBSCHER in order to form intimate conductive contact between the peaks and the surface of the hole for electrical energy transfer during an EME event.  (WHITLOCK ¶0027)  LIEBSCHER states that the texturing is used to provide improved electrical contact in ¶0019.  Applying the known waffle structure from WHITLOCK aligns with the disclosure of the intent of the texture of LIEBSCHER.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known waffle shaped protrusions/textured elements of WHITLOCK to the textured element structure of BICKFORD in view of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of SCHAEFFER (US 20170343026 A1).
As to claim 16, BICKFORD in view of LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0019)
BICKFORD in view of LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises rolling the plurality of textured elements.  LIEBSCHER does not elaborate on the forming technique, yet does disclose that the washer/sleeve is made from metal. (¶0009)
However, SCHAEFFER teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises rolling the plurality of textured elements. (¶0025 teaches that the sleeve has external projections that are formed via a rolling process.  ¶0024 teaches that the sleeve is made from a metal material.)
One of ordinary skill in the art would have been motivated to apply the known metal rolling technique of SCHAEFFER to the textured elements formation method of BICKFORD in view of LIEBSCHER in order to form other functional elements of the sleeve at the same time as the external elements. (SCHAEFFER ¶0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal rolling technique of SCHAEFFER to the textured elements formation method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of HAYES (US 20050097849 A1).
As to claim 17, BICKFORD in view of LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0019)
BICKFORD in view of LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises forging the plurality of textured elements.  LIEBSCHER does not elaborate on the forming technique, yet does disclose that the washer/sleeve is made from metal. (¶0009)
However, HAYES teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises forging the plurality of textured elements. (Figure 1 teaches a sleeve (10/12) that has protrusions (¶0105, Item 34) on the outer surface. ¶0042 teaches the device can be made from metal. ¶0100 teaches the use of forging to create the metal structure.)
One of ordinary skill in the art would have been motivated to apply the known metal forging technique of HAYES to the textured element formation method of BICKFORD in view of LIEBSCHER in order to create the desired shape of the textured elements in single near net shape. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal forging technique of HAYES to the textured element formation method in BICKFORD in view of LIEBSCHER .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1), as applied in claim 15, in view of SEILER (US 20170321736 A1).
As to claim 18, BICKFORD in view of LIEBSCHER teaches the method of claim 15, wherein the sleeve has textured elements. (See LIEBSCHER, ¶0019)
BICKFORD in view of LIEBSCHER does not explicitly disclose forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises laser engraving or texturing the plurality of textured elements.  LIEBSCHER does not elaborate on the forming technique, yet does disclose that the washer/sleeve is made from metal. (¶0009)
However, SEILER teaches forming the plurality of textured elements on the exterior surface of the sleeve adjacent the second surface of the head comprises laser engraving or texturing the plurality of textured elements. (Figure 1 teaches a sleeve (110) used with a fastening device (100) that has grooves/protrusions (128/130/126) that are formed in the body.  Figure 7 and ¶0115 teach that the method of forming includes laser cutting. ¶0110 teaches the use of metal material.)
One of ordinary skill in the art would have been motivated to apply the known metal forging technique of SEILER to the textured element formation method of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal forging technique of SEILER to the textured element formation method of LIEBSCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 28 October 2021, with respect to the rejection(s) of claim(s) 1, 12-13 and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BICKFORD (US 20140130335 A1) in view of LIEBSCHER (US 20160076581 A1).

Applicant’s arguments with respect to claim(s) 1, 14, and 21 under 35 U.S.C. 103 using (LIEBSCHER ‘551 (US 20180162551 A1) in view of HUFNAGL (US 20160215804 A1), further in view of LIEBSCHER ‘581 (US 20160076581 A1).) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
HUFNAGL (US 20090053006 A1) teaches a fastener with a sleeve that extends from a first surface of the head to a second end of the fastener that is used in the aerospace industry. (See Figures 2, 5, and ¶0005-0006)
BIGOT (US 20150196951 A1) teaches a fastener with a sleeve that extends from a first surface of the head to a second end of the fastener that is used in the aerospace industry. (See Figure 2 and ¶0001 and 0003)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726